Citation Nr: 0316037	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-11 383	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for inactive tuberculosis 
of the lung.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from April 1962 to April 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by which 
an RO denied service connection for inactive tuberculosis of 
the lung. 


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) 
(VCAA), was enacted in November 2000.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

Certain notification requirements have been set out by the 
VCAA.  Since February 2002, the Board has endeavored to 
provide the notices required by the VCAA pursuant to 
authority set forth in 38 C.F.R. § 19.9(a)(2)(ii) (2002).  67 
Fed. Reg. 3104 (Jan. 23, 2002).  However, the United States 
Court of Appeals for the Federal Circuit, in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), recently held that 38 C.F.R. § 19.9(a)(2)(ii) 
(allowing the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  As a consequence, the Board's 
efforts to provide the notice required by 38 U.S.C.A. 
§ 5103(a) (2002) were contrary to law.  In this case, the 
veteran was notified of the provisions of the VCAA and the 
obligations of the parties as to obtaining evidence, by the 
Board in a January 2003 letter, which was re-sent to the 
veteran's representative in March 2003.  Other than by way of 
the statement of the case, it does not appear that the 
veteran was fully advised of the evidence needed to 
substantiate his claims.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  Given the ruling 
in DAV, supra, a remand is required.  Accordingly, the case 
is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claim and what portion of 
needed information or evidence, if any, 
the veteran is to submit and which 
portion VA will obtain.  (In the case of 
information or evidence that the claimant 
is notified is to be provided by the 
claimant, if such information or evidence 
is not received by VA within one year 
from the date of such notification, no 
benefit may be paid or furnished by 
reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).)  

3.  The RO should ask the veteran to 
identify any VA and non-VA healthcare 
providers who have treated his 
tuberculosis since service.  The RO 
should obtain any records the veteran 
identifies, which have not been 
previously associated with the claims 
file.  In addition, given the 
representative's most recent contention 
that the reports of the veteran's 
hospitalization in the Dallas VA medical 
center appear to be incomplete (see Brief 
in Support of Veteran, dated in May 2002 
at page 4), the RO should ensure that a 
complete record of that hospitalization 
is associated with the claims file.

4.  After completing the above-requested 
development the RO should review the 
record including the newly associated 
evidence.  If any additional development 
is warranted in light of any newly 
received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case (SSOC) and allow them the 
opportunity to respond.  The SSOC should 
include reference to 38 C.F.R. §§ 3.370, 
3.371, 3.372, 3.374 and 3.375.  

After giving the veteran opportunity to respond to the SSOC, 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the case 
should be returned to the Board.  (The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

